COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-062-CR
 
DARRYL P. RAYMOND           
           
           
           
           
         
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
STATE
----------
FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
We have considered the appellant's "Motion To Withdraw Appeal." 
The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.
R. App. P. 42.2(a).  No decision of this court having been delivered before
we received this motion, we grant the motion and dismiss the appeal.  See
id.; Tex. R. App. P. 43.2(f).
 
                                                           
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 22, 2003

1.  See Tex. R. App. P. 47.4.